TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-13-00548-CR



                               Eduardo Mora-Hernandez, Appellant

                                                   v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 427TH JUDICIAL DISTRICT
       NO. D-1-DC-12-301539, HONORABLE JIM CORONADO, JUDGE PRESIDING



                                               ORDER

PER CURIAM

                Appellant’s counsel has filed his fourth motion for extension of time to file

appellant’s brief, now seeking an extension until July 31, 2014. We grant the motion and ORDER

counsel to file appellant’s brief no later than August 4, 2014. No further extensions will be granted.

If appellant fails to file a brief by the deadline, a hearing before the district court will be ordered.

See Tex. R. App. P. 38.8(b).

                It is ordered July 11, 2014.



Before Justices Puryear, Pemberton, and Field

Do Not Publish